     Case 1:15-cv-08725-GBD-RWL Document 256-290 Filed 09/13/19 Page 1 of 3


                                                                           Page 1
 1                    UNITED STATES DISTRICT COURT
 2               FOR THE SOUTHERN DISTRICT OF NEW YORK
 3

 4   -----------------------------
 5   UMB BANK, N.A., as Trustee,                )
 6             Plaintiff,                       )
 7   vs.                                        )     No. 15 Civ. 08725 (GBD)
 8   SANOFI,                                    )
 9           Defendant.                         )
10   -----------------------------
11

12

13                          VIDEO DEPOSITION OF
14                   MARTIN SOLBERG, DRSC, MS, MBA
15                       Friday, October 19, 2018
16                          Boston, Massachusetts
17

18

19

20

21

22

23   Reported by:     Dana Welch, CSR, RPR, CRR
24   Job No: 149780
25



                         TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-290 Filed 09/13/19 Page 2 of 3


                                                                      Page 230
1                                       SOLBERG
2




                        TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-290 Filed 09/13/19 Page 3 of 3


                                                                      Page 231
1                                       SOLBERG
2




                        TSG Reporting - Worldwide   877-702-9580
